6 B.R. 23 (1980)
In re Catherine Annetta MacDONALD, Debtor.
Bankruptcy No. 80-00644.
United States Bankruptcy Court, N.D. Ohio, W.D.
June 5, 1980.
John T. Barga, Tiffin, Ohio, for debtor-movant.
Roger W. Hafford, Fremont, Ohio, for creditor.

MEMORANDUM OPINION AND ORDER
RICHARD L. SPEER, Bankruptcy Judge.
This cause came on for trial on the Debtor's Request For Sanctions and the Application of Creditor to Abandon Property.
Trial having been held with John T. Barga, Attorney for Debtor, and Roger W. Hafford, Attorney for Creditor, present and exhibits and testimony of witnesses introduced, the Court finds the following:
1.) That the violation of The Liberty National Bank of Freemont, Ohio, of *24 stay order under Section 362 of the Bankruptcy Code in repossessing the automobile owned by the Debtor after the filing of bankruptcy was not made with malice nor was it willful and wanton. Nevertheless, the Bank, having been informed by Debtor's counsel that the filing of the bankruptcy was imminent, should have called the Court immediately before the repossession to determine if indeed a bankruptcy petition had been filed.
2.) Testimony by the Debtor was that the value of the car was less than the lien of the Bank.
Accordingly, it is ORDERED ADJUDGED AND DECREED that:
(1) the automobile is to be abandoned to the Bank as previously ordered;
(2) the Bank is to remove all personal property and return it to the Debtor who will give a receipt therefor;
(3) the Bank is to pay the following damages of a violation of the stay order:
A.) To the Debtor-$50.00.
B.) To the Attorney for the Debtor for attorneys fees-$225.00.